DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment, reply, terminal disclaimer and information disclosure statement filed December 9, 2021 have been received and entered into the case.  Claims 8, 47 – 48 and 53 are canceled; claims 1 – 7, 9, 11 – 15, 17, 21, 23 – 24, 27, 31, 51, 54 – 55, 70 – 72 are pending and have been considered on the merits.  All arguments and amendments have been fully considered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 9, 2021 is compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Previous rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn due to applicant’s amendments.
Previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due to applicant’s amendments.

Claim Rejections - 35 USC § 102
Previous rejections under 35 U.S.C. 102a2 are withdrawn due to applicant’s amendments.  Specifically, the prior art teaches administering plasminogen to subjects with a variety of specific conditions, however does not teach or suggest treating myocardial injury by administering plasminogen to a subject suffering therefrom.

Double Patenting
Previous nonstatutory double patenting rejections are withdrawn due to applicant’s filing of a terminal disclaimer on December 9, 2021.

Allowable Subject Matter
Claims 1 – 7, 9, 11 – 15, 17, 21, 23 – 24, 27, 31, 51, 54 – 55, 70 – 72 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/Primary Examiner, Art Unit 1699